Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-19 are allowed. 
The following is an examiner’s statement of reasons for allowance:  the closes prior art of record includes Lyons et al., US 2015/0126279 A1 (hereinafter Lyons), Wells, US 2003/0064805 A1 (hereinafter Wells), Hernandez et al., US 2014/0188271 A1 (hereinafter Hernandez), Shafer, US 2011/0068921 A1 (hereinafter Shafer), and Burke, US 2010/0203961 A1 (hereinafter Burke).
Lyons discloses a method for enabling an augmented reality interaction system and a mobile device to overlay a virtual 3D component over a physical 3D component with which the virtual 3D component interacts (Lyons [Abstract]).  A System and Method for Augmented Maintenance of a Gaming Machine 7000 assists with the maintenance of a gaming machine (Lyons [0319]).  In another embodiment, the System and Method for Augmented Maintenance of a Gaming Machine 7000 is used for other maintenance tasks (e.g., changing the toner in a printer, or clearing a paper jam in a photocopier, and the like) (Lyons [0319]).  Lyons discloses wherein a casino management system receives a lock-up message from a gaming machine (Lyons [0322]).  The gaming machine alerts technicians by generating a QR code for display on the gaming machine so that when the technician approaches the gaming machine, the CMS may be certain of at which gaming machine the technician is standing (Lyons [0323]).  The remaining steps are accomplished from a mobile application on a mobile device held by a technician.  In this scenario, the gaming machine and the mobile device are clearly separate.  
Wells teaches methods and apparatuses for operating a wireless game player that presents a game of chance executed on a gaming machine in communication with the wireless 
Hernandez teaches wherein the supplemental information comprises one or more images of a hand, wherein the hand provides an indication of where a user should manipulate the electronic gaming machine (Hernandez, the beverage selection help state displayed on the touch-sensitive display includes a three-dimensional graphical representation of a hand and a plurality of three-dimensional graphical representations of cups having thereon drink brand labels of beverage choice selections; the plurality of three-dimensional graphical representations of cups is movable in a progression through non-beverage selection positions and a beverage selection position; from the beverage selection help state, the control system displays on the touch-sensitive display the hand contacting one of the plurality of three-dimensional graphical representations of cups located at a non-beverage selection position; the control system then progresses the hand and the contacted cup from the non-beverage selection position to the beverage selection position and displays the hand and the contacted cup at the beverage selection position, thereby demonstrating a beverage choice selection [0012]).  
Shafer teaches configurable monitoring devices, methods, systems, computer readable storage media and other means for dynamically transitioning the functionality, roles and/or modes of operation of networked devices (Shafer [Abstract]).  When alarm conditions are triggered based on a current configuration, a configuration manager may communicate with an alarm module to manage alarm function of the alarm (Shafer [0077]).  The alarm may be configured to produce an output in the form of sound energy (Shafer [0077]).  The Al module 
Burke teaches a computer-implemented method for tracking, over an electronic wagering game network, services performed on a wagering game machine (Burke [Abstract]).  Burke teaches an example where a service analysis unit may detect an event indicating an opening of the wagering game machine door (Burke [0035]).  A sensor on the door may report this event to the service analysis unit (Burke [0035]).  The wagering game machine error log may indicate multiple "door open" and "door close" events per day over several months (Burke [0052]).  The technician's report may indicate that the wagering game machine door was loose and that the door is now fixed (Burke [0052]).  A service controller may analyze events, maintenance history, and/or an error log associated with a wagering game machine to determine whether maintenance activities performed by a technician solved one or more problems exhibited by the wagering game machine (Burke [0052]).  
Lyons, Wells, Hernandez, Shafer, and Burke fail to explicitly disclose or teach detecting at least one user contact with the player interface, comparing the user contact with a condition associated with the handling guide and taking an action selected from the group consisting of:
determining that the movement is associated with a triggering event, wherein the triggering event indicates that supplemental information should be rendered for display on the electronic gaming machine;
from among a plurality of conditions, determining at least one condition associated with the triggering event, wherein given conditions of the plurality of conditions specify (1) the supplemental information to be displayed for a given condition of the given conditions; and (2) at least one location on a display of the electronic gaming machine at which the supplemental information should be displayed, wherein the at least one location is different between at least a portion of the given conditions;
determining the supplemental information specified by the at least one condition;
determining a position specified by the at least one condition at which the supplemental information should be displayed; and
rendering the supplemental information for display at the determined position, wherein the supplemental information does not relate to game play on the electronic gaming machine.
The prior art, alone or in combination, absent hindsight, does not fairly teach or suggest the claimed invention for at least the reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147.  The examiner can normally be reached on M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/WERNER G GARNER/Primary Examiner, Art Unit 3715